Citation Nr: 1535567	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands and feet, for purposes of accrued benefits.

2.  Entitlement to service connection for a left elbow disability, for purposes of accrued benefits.

3.  Entitlement to service connection for residuals of a broken right wrist, for purposes of accrued benefits.

4.  Entitlement to service connection for a left foot fallen arch, for purposes of accrued benefits.

5.  Entitlement to service connection for right eye blindness, for purposes of accrued benefits.

6.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.

7.  Entitlement to service connection for tinnitus, for purposes of accrued benefits.

8.  Entitlement to service connection for hypertension, for purposes of accrued benefits.

9.  Entitlement to service connection for depression, for purposes of accrued benefits.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and the issue of entitlement to reinstatement of death pension prior to July 1, 2012, and a higher rate of death pension from August 1, 2013, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran had honorable, active service from February 2, 1951 to February 7, 1955, and from January 15, 1959 to January 14, 1963.  He had a subsequent period of service from January 15, 1963, to October 1965, but received a dishonorable discharge after he was convicted of desertion, bigamy, and wrongful cohabitation.  The character of the Veteran's October 1965 discharge is a bar to the receipt of VA benefits stemming from his period of service from January 15, 1963, to October 1965.  See February 2012 administrative decision.  

The Veteran died in August 2006.  The appellant in this case is his surviving spouse.  

This matter originally came to the Board of Veterans Appeals (Board) from a May 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which determined that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.

The appellant appealed the RO's determination and in a January 2011 decision, the Board determined that the legal criteria for recognition of the appellant as the Veteran's surviving spouse had been met.  The Board remanded the issue of entitlement to Dependency and Indemnity Compensation (DIC) to the RO for initial consideration.  

In March 2012, the RO issued a Statement of the Case denying entitlement to DIC based on service connection for the cause of the Veteran's death.  In a June 2012 decision, the Board denied service connection for the cause of the Veteran's death.  The Board also determined that the appellant's DIC claim included the issues of entitlement to nonservice-connected death pension and accrued benefits; accordingly, the Board remanded those issues to the RO for initial consideration, followed by the issuance of a Supplemental Statement of the Case in the event those benefits sought were not granted in full.  

While the matter was in remand status, in an October 2012 decision, the Honolulu RO granted nonservice-connected pension benefits on an accrued benefits basis.  The RO also denied service connection for arthritis of the hands and feet, a left elbow disability, residuals of a broken right wrist, a left foot fallen arch, a blind right eye, bilateral hearing loss, tinnitus, hypertension, and depression, for purposes of accrued benefits.  As set forth below, because the RO failed to issue a Supplemental Statement of the Case addressing these issues, a remand for that action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Also in October 2012, the Honolulu RO denied the appellant's claim for death pension on the basis that she failed to provide the necessary income information.  In October 2012, the Honolulu RO issued a Supplemental Statement of the Case addressing the issue of entitlement to nonservice-connected death pension.  In November 2012, the appellant's appeal of this issue was closed after she advised the RO that she no longer wished to continue her appeal of this issue.  

Since that time, an appeal from a different Agency of Original Jurisdiction has arisen.  In a January 2013 determination, the VA Pension Management Center (PMC) in St. Paul, Minnesota granted death pension to the appellant, with payment effective September 1, 2006.  The PMC further advised the appellant that from July 1, 2012, her pension had been terminated due to excessive income.  

The appellant thereafter submitted a request to reopen her claim for DIC based on service connection for the cause of the Veteran's death as well as "a new death pension claim."  See e.g. February 8, 2013, Report of General Information, contained only in the Virtual VA file.  

In April 2013 decisions, the St. Paul PMC denied the appellant's request for reinstatement of her death pension as well as her claim for DIC based on service connection for the cause of the Veteran's death.  See April 2013 rating decision and letter of April 22, 2013, currently contained only in the Virtual VA file.  The appellant appealed the PMC's determination.  

Before the appeal was certified to the Board, however, in a June 2013 determination, the PMC reinstated the appellant's death pension, effective August 1, 2013, in the amount of $27 monthly.  In a November 2013 statement, the appellant indicated that she disagreed with the amount of her monthly pension.  Since that time, in an April 2015 decision, the PMC reduced her monthly pension to $26, effective January 2, 2014, based on an increase in countable income.  In light of the PMC's actions, the Board has characterized the appellant's pension appeal as set forth above on the cover page of this Remand.  

In light of the procedural history of this case, including appeals originating from both the St. Paul PMC and the Honolulu RO, separate decisions are required.  See BVA Directive 8430, Board of Veterans' Appeals , Decision Preparation and Processing, 14(c)(1) (providing that where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

In reaching its decision below, the Board has reviewed the Veteran's VA paper claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  As best the Board can discern, this additional evidence has been also reviewed by the AOJ's.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As set forth above, in June 2012 decision, the Board remanded the issues of entitlement to nonservice-connected death pension and accrued benefits to the RO for initial consideration, followed by the issuance of a Supplemental Statement of the Case in the event the benefits sought were not granted in full.  

Pursuant to the Board's remand instructions, in an October 2012 decision, the Honolulu RO granted nonservice-connected pension benefits on an accrued benefits basis.  The RO also denied service connection for arthritis of the hands and feet, a left elbow disability, residuals of a broken right wrist, a left foot fallen arch, a blind right eye, bilateral hearing loss, tinnitus, hypertension, and depression, for purposes of accrued benefits.  A review of the record indicates that the RO failed to issue a Supplemental Statement of the Case addressing the denied issues.  A remand for that action is therefore necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review the record and issue a Statement of the Case addressing the issues of entitlement to service connection for arthritis of the hands and feet, a left elbow disability, residuals of a broken right wrist, a left foot fallen arch, a blind right eye, bilateral hearing loss, tinnitus, hypertension, and depression, for purposes of accrued benefits.  Afford the appellant and her representative a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



